824 F.2d 977
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William R. ALLEN, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
Appeal No. 87-3003.
United States Court of Appeals, Federal Circuit.
April 20, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (board), docket No. DC07528610148, affirmed the 30-day suspension of William R. Allen from his position with the Department of Agriculture because of falsification of documents.  On the basis of the board's March 26, 1986, opinion and July 28, 1986, order, said final decision is affirmed.